                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 CHARLES JOLSON DEES,

                         Plaintiff,
                                                        Case No. 18-CV-54-JPS
 v.

 SHAUNE HOBAN,
                                                                      ORDER
                         Defendant.


           On March 21, 2018, the Court screened the operative pro se complaint

and permitted Plaintiff to proceed on a claim of deliberate indifference to

his serious medical needs in violation of the Eighth Amendment. (Docket

#11). On September 26, 2018, Defendant moved for summary judgment.

(Docket #21). That motion is now fully briefed. For the reasons explained

below, Defendant’s motion for summary judgment will be granted, and the

case will be dismissed.

      1.      STANDARD OF REVIEW

           Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the nonmovant. Bridge v. New Holland Logansport, Inc., 815 F.3d
356, 360 (7th Cir. 2016). The court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691

(7th Cir. 2010). The party opposing summary judgment “need not match

the movant witness for witness, nor persuade the court that her case is

convincing, she need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

   2.      RELEVANT FACTS

        Plaintiff is an inmate with an above-the-knee amputation, who has a

prosthesis that requires specially fitted Nike Airmax shoes (the “Nikes”) for

comfort and support. On January 20, 2016, Plaintiff was transferred to

Dodge Correctional Institute (“DCI”) from Rock County Jail. Defendant is

a nurse at DCI, and conducted Plaintiff’s initial health assessment. Plaintiff

explained to her that only the Nikes were compatible with his prosthetic

leg, and that he could not wear other shoes. Nevertheless, Defendant

determined that Plaintiff’s Nikes did not conform with DCI’s shoe policy.

        DCI’s shoe policy requires inmates to wear state-issued boots during

their period of incarceration. There are three exceptions to the state-issued

boots: (1) health services can issue medical shoes, which have a soft, flexible

sole; (2) inmates may purchase two pairs of personal shoes from an

approved vendor catalogue, as long as neither pair of shoes exceeds $75.00;

(3) inmates may order personal shoes from an outside vendor for a cost over

$75.00 if DCI’s Special Needs Committee determines that the shoes are

medically necessary and a physician or nurse writes an order for the shoes.

Inmates are not allowed to wear personal shoes that they wore prior to

incarceration.


                                  Page 2 of 7
       Plaintiff’s Nikes did not fit into any of DCI’s categories, nor did he

have a physician’s note explaining that they were medically necessary. For

her part, Defendant had never encountered a patient with a prosthesis

made specifically for one pair of shoes, or vice versa. She decided to give

Plaintiff a pair of medical shoes that seemed to fit his prosthesis better than

the standard-issue boots, and placed the Nikes in the Medication Room to

be sent with Plaintiff to his next institution. She also noted, on the Special

Needs form, that Plaintiff had personal shoes that were stored in the

Medication Room. After conducting the initial health exam on January 20,

2016, Defendant had no further contact with Plaintiff.

       Unfortunately, the medical shoes did not provide the support

necessary for his prosthetic leg, and caused Plaintiff great discomfort.

Plaintiff was incarcerated at DCI until March 7, 2016, when he was

transferred to Racine Correctional Institution (“RCI”). Defendant

acknowledges that Plaintiff’s prosthesis was best designed for an athletic

style shoe, but submits that there were “several options for athletic style

shoes that were available in the approved vendor catalog[ue].” (Docket #26

¶ 35). However, the specially fitted Nike Airmax shoes were not available

for purchase in the approved vendor catalogue, and there is an issue of fact

as to when inmates were allowed to order shoes from outside vendors.

(Docket #31 at 6). When Plaintiff was eventually transferred to RCI, the

Nikes were not transferred with him as intended. Id. at 5; (Docket #31-2 at

5). After his transfer, Plaintiff requested the Nikes, but DCI was unable to

locate them. Id. at 5, 8–10. On June 7, 2016, when Plaintiff would have been

at RCI, a physical therapist’s progress notes confirm that the medical shoes

“do not fit the prosthesis,” affected his gait patterns, and caused Plaintiff

pain. Id. at 11. The notes indicate that the therapist would contact the


                                 Page 3 of 7
Security Director to determine how to replace the Nikes, which were

determined to be medically necessary. Id. Around this time, an inmate

complaint examiner affirmed Plaintiff’s complaint and recommended that

Plaintiff “be compensated for the shoes” that were lost. Id. at 14.

3.     ANALYSIS

       The Court is limited to the issue before it, which is whether

Defendant was deliberately indifferent to Plaintiff’s serious medical need

when she refused to let him wear his specially fitted Nike Airmax shoes at

DCI, and instead required him to wear DCI’s medical shoes.

       Prisoners are entitled to a minimal level of healthcare while in

custody. Petties v. Carter, 836 F.3d 722, 727–28 (7th Cir. 2016). The Eighth

Amendment is violated when the prisoner shows that they “suffered from

an objectively serious medical condition,” and that “the individual

defendant was deliberately indifferent to that condition.” Id. at 728. The

Gayton case neatly summarizes the claim:

              [T]he plaintiff must show that: (1) [he] had an
              objectively serious medical condition; (2) the
              defendants knew of the condition and were
              deliberately indifferent to treating h[im]; and (3)
              this indifference caused h[im] some injury. An
              objectively serious medical condition is one that
              has been diagnosed by a physician as
              mandating treatment or one that is so obvious
              that even a lay person would perceive the need
              for a doctor’s attention. A medical condition
              need not be life-threatening to be serious;
              rather, it could be a condition that would result
              in further significant injury or unnecessary and
              wanton infliction of pain if not treated.
                     With     regard    to    the    deliberate
              indifference prong, the plaintiff must show that
              the official acted with the requisite culpable


                                 Page 4 of 7
              state of mind. This inquiry has two components.
              The official must have subjective knowledge of
              the risk to the inmate’s health, and the official
              also must disregard that risk. Evidence that the
              official acted negligently is insufficient to prove
              deliberate indifference. Rather, “deliberate
              indifference” is simply a synonym for
              intentional or reckless conduct, and that
              “reckless” describes conduct so dangerous that
              the deliberate nature of the defendant’s actions
              can be inferred. Simply put, an official must
              both be aware of facts from which the inference
              could be drawn that a substantial risk of serious
              harm exists, and he must also draw the
              inference. Even if a defendant recognizes the
              substantial risk, he is free from liability if he
              responded reasonably to the risk, even if the
              harm ultimately was not averted.

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010) (citations and quotations

omitted). In sum, “deliberate indifference means actual, personal

knowledge of a serious risk, coupled with the lack of any reasonable

response to it.” Ayoubi v. Dart, 724 F. App’x 470, 474 (7th Cir. 2018).

       Defendant argues that Plaintiff did not have a serious medical need

that required him to wear Nike Airmax shoes. (Docket #22 at 9). Yet a

reasonably jury could find that Plaintiff’s amputation and prosthesis

constitute a serious medical issue, and that his need for appropriate

footwear was similarly grave. Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th

Cir. 1997) (a serious medical need is one that is “so obvious that even a lay

person would easily recognize [it].”); Johnson v. Peek, 1998 WL 764434, at *3

(7th Cir. Oct. 23, 1998) (eye prosthesis “met [court’s] definition of a serious

medical need.”); Neisler v. Larson, 2017 WL 913609, at *11 (E.D. Wis. Mar. 7,




                                 Page 5 of 7
2017) (parties do not dispute that issue with prosthesis constitutes a serious

medical issue).

       The issue, then, is whether Defendant’s conduct in requiring Plaintiff

to wear the medical shoes, instead of the Nikes, was deliberately indifferent

to his serious medical need for appropriate footwear. Defendant has

provided evidence that she evaluated Plaintiff’s situation in light DCI’s

shoe policy, and determined that DCI’s medical shoes were the most

appropriate alternative for his prosthesis. Defendant also provides

evidence that she did not merely ignore the importance of the Nikes. She

noted that Plaintiff arrived with personal tennis shoes on the Special Needs

Committee section, and stated that the Nikes would be kept in the

Medication Room.

       Plaintiff suffered a great deal of pain as a result of the medical shoes,

which were too soft and lacked much-needed support. This pain was

exacerbated by the fact that the Nikes were lost by either DCI or RCI.

Unfortunately, this institutional negligence does not bear on Defendant’s

liability. Rather, the evidence demonstrates that she exercised judgment

and responded reasonably to the medical need by ordering medical shoes

in lieu of standard-issue boots, noting for the Special Needs Committee that

Plaintiff had arrived with personal shoes, and preserving the Nikes in the

Medication Room. She had no further role in Plaintiff’s care, and there is no

evidence that she ignored subsequent requests for better footwear or was

responsible for losing the Nikes. A reasonable jury could not find that she

was deliberately indifferent—“even if the risk of harm ultimately was not

averted.” Grayton, 593 F.3d at 620.




                                  Page 6 of 7
4.    CONCLUSION

      In light of the foregoing, Defendant’s motion for summary judgment

must be granted, and the case dismissed with prejudice.

      Accordingly,

      IT IS ORDERED that Defendant’s motion for summary judgment

(Docket #21) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 11th day of June, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                               Page 7 of 7
